      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 1 of 56



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA
______________________________________________________________________________

ROBERT ZITANO,

       Plaintiff,                                           MDL No. 2592

v.                                                          Section: L

JANSSEN RESEARCH & DEVELOPMENT,
LLC f/k/a JOHNSON & JOHNSON
PHARMACEUTICAL RESEARCH AND                                 JUDGE ELDON E. FALLON
DEVELOPMENT, LLC; JANSSEN ORTHO,
LLC; JANSSEN PHARMACEUTICALS, INC.                          MAG. JUDGE MICHAEL NORTH
f/k/a JANSSEN PHARMACEUTICAL INC. f/k/a
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC.; JOHNSON                              JURY TRIAL DEMANDED
& JOHNSON COMPANY; BAYER                                    Case Cause No.:
HEALTHCARE PHARMACEUTICALS, INC.;
BAYER PHARMA AG; BAYER CORPORATION;
BAYER HEALTHCARE LLC; BAYER
HEALTHCARE AG; and BAYER AG,

      Defendants.
______________________________________________________________________________

                        COMPLAINT IN CIVIL ACTION
______________________________________________________________________________

       COMES NOW Plaintiff ROBERT ZITANO (hereinafter “Plaintiff”), by and through the

undersigned counsel, upon information and belief, at all times hereinafter mentioned, alleges as

follows:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

the amount in controversy as to the Plaintiff exceeds $75,000.00, exclusive of interest and costs,

and because there is complete diversity of citizenship between the Plaintiff and the Defendants.




                                                1
       Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 2 of 56



       2.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391, because a

substantial part of the events or omissions giving rise to the claim occurred in this District, and

because Defendants’ conduct substantial business in this District.

       3.      This Court has personal jurisdiction over the Defendants because they have done

business in the State of Rhode Island, have committed a tort in whole or in part in the State of

Rhode Island, have substantial and continuing contact with the State of Rhode Island, and derive

substantial revenue from goods used and consumed within the State of Rhode Island. The

Defendants actively sell, market, and promote their pharmaceutical product Xarelto to physicians

and consumers in this state on a regular and consistent basis.

                                    NATURE OF THE CASE

       4.      This action is brought on behalf of Plaintiff. Plaintiff used Xarelto, also known as

rivaroxaban, which is a medication used to reduce the risk of stroke and systemic embolism in

patients with non-valvular atrial fibrillation, to treat deep vein thrombosis (hereinafter referred to

as “DVT”) and pulmonary embolism (hereinafter referred to as “PE”), to reduce the risk of

recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       5.      Defendants, JANSSEN RESEARCH & DEVELOPMENT LLC f/k/a JOHNSON

AND JOHNSON PHARMACEUTICAL RESEARCH AND DEVELOPMENT LLC, JANSSEN

ORTHO LLC, JANSSEN PHARMACEUTICALS, INC. f/k/a JANSSEN PHARMACEUTICA

INC.   f/k/a   ORTHO-MCNEIL-JANSSEN                   PHARMACEUTICALS,                INC., BAYER

HEALTHCARE             PHARMACEUTICALS,               INC., BAYER             PHARMA          AG,

BAYER CORPORATION, BAYER HEALTHCARE LLC, BAYER HEALTHCARE AG, and

BAYER AG (hereinafter collectively referred to as “Defendants”) designed, researched,

manufactured, tested, advertised, promoted, marketed, sold, and distributed Xarelto.
                                                  2
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 3 of 56



       6.      When warning of safety and risks of Xarelto, Defendants negligently and/or

fraudulently represented to the medical and healthcare community, the Food and Drug

Administration (hereinafter referred to as the “FDA”), to Plaintiff and the public in general, that

Xarelto had been tested and was found to be safe and/or effective for its indicated use.

       7.      Defendants concealed their knowledge of Xarelto’s defects from Plaintiff, the

FDA, the public in general, and/or the medical community specifically.

       8.      These representations were made by Defendants with the intent of defrauding and

deceiving Plaintiff, the public in general, and the medical and healthcare community in

particular, and were made with the intent of inducing the public in general, and the medical

community in particular, to recommend, dispense and/or purchase Xarelto for use to reduce the

risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, to treat

DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for

patients undergoing hip and knee replacement surgery, all of which evinced a callous, reckless,

willful, depraved indifference to health, safety and welfare of the Plaintiff herein.

       9.      Defendants negligently and improperly failed to perform sufficient tests, if any,

on humans using Xarelto during clinical trials, forcing Plaintiff, and Plaintiff’s physicians,

hospitals, and/or the FDA, to rely on safety information that applies to other non-valvular atrial

fibrillation treatment and DVT/PE treatment and prophylaxis, which does not entirely and/or

necessarily apply to Xarelto whatsoever.

       10.     As a result of the foregoing acts and omissions, the Plaintiff was and still is

caused to suffer serious and dangerous side effects including inter alia life-threatening bleeding,

as well as other severe and personal injuries which are permanent and lasting in nature, physical

pain and mental anguish, diminished enjoyment of life, expenses for hospitalization and medical



                                                  3
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 4 of 56



treatment, and loss of earnings. Plaintiff herein has sustained certain of the above health

consequences due to Plaintiff’s use of Xarelto.

       11.      Defendants concealed their knowledge of the defects in their products from the

Plaintiff, and Plaintiff’s physicians, hospitals, pharmacists, the FDA, and the public in general.

       12.      Consequently, Plaintiff seeks compensatory damages as a result of Plaintiff’s use

of Xarelto, which has caused him to suffer from life-threatening bleeding, as well as other severe

and personal injuries, which are permanent and lasting in nature, physical pain and mental

anguish, including diminished enjoyment of life, as well as the need for medical treatment,

monitoring and/or medications, and loss of earnings.

                                      PARTY PLAINTIFF

       13.      Plaintiff at all times relevant hereto was a citizen and resident of the State of

Rhode Island.

       14.      Upon information and belief, Plaintiff was prescribed Xarelto in Rhode Island, in

or around 2017 upon direction of his physician for the treatment of Atrial fibrillation.

       15.      Upon information and belief, Plaintiff began using Xarelto on or around February

10th, 2017, up until approximately May 25th, 2017.

       16.      Upon information and belief, and as a direct and proximate result of the use of

Defendants’ Xarelto, Plaintiff experienced severe anemia, most likely secondary to nasal

bleeding, and a GI bleed on or about May 19th, 2017.

       17.      Plaintiff was admitted into the hospital on May 19th, 2017, for treatment, thereby

suffering a life-threatening, irreversible bleed, requiring blood transfusions from the use of

Xarelto, and was caused to sustain severe and permanent personal injuries, pain, suffering, and

emotional distress.



                                                  4
       Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 5 of 56



       18.     As a direct and proximate result of the use of Defendants’ Xarelto, Plaintiff

suffered serious and dangerous side effects including, life-threatening bleeding, as well as other

severe and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, including, diminished enjoyment of life, expenses for hospitalization and medical

treatment, and loss of earnings.

       19.     By reason of the foregoing, Plaintiff has suffered injuries and damages.

       20.     The injuries and damages sustained by Plaintiff were caused by Defendants’

Xarelto.

                                      PARTY DEFENDANTS

       21.     Upon    information     and   belief,   Defendant   JANSSEN      RESEARCH        &

DEVELOPMENT           LLC     f/k/a    JOHNSON         AND   JOHNSON        RESEARCH        AND

DEVELOPMENT LLC (hereinafter referred to as “JANSSEN R&D”) is a limited liability

company organized under the laws of New Jersey, with a principal place of business at One

Johnson & Johnson Plaza, New Brunswick, Middlesex County, New Jersey 08933. Defendant

JANSSEN R&D’s sole member is Janssen Pharmaceuticals, Inc., which is a Pennsylvania

corporation with a principal place of business at 1125 Trenton-Harbourton Road, Titusville, New

Jersey 08560. Accordingly, JANSSEN R&D is a citizen of Pennsylvania and New Jersey for

purposes of determining diversity under 28 U.S.C. § 1332. Defendant JANSSEN R&D is the

holder of the approved New Drug Application (“NDA”) for Xarelto as well as the supplemental

NDA.

       22.     As part of its business, JANSSEN R&D is involved in the research, development,

sales, and marketing of pharmaceutical products including Xarelto and rivaroxaban.

       23.     Upon information and belief, Defendant JANSSEN R&D has transacted and

conducted business in the State of Rhode Island.
                                                 5
       Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 6 of 56



       24.     Upon information and belief, Defendant JANSSEN R&D has derived substantial

revenue from good and products used in the State of Rhode Island.

       25.     Upon information and belief, Defendant, JANSSEN R&D, expected or should

have expected its acts to have consequence within the United States of America and the State of

Rhode Island, and derived substantial revenue from interstate commerce within the United States

and the State of Rhode Island, more particularly.

       26.     Upon information and belief, and at all relevant times, Defendant, JANSSEN

R&D, was in the business of and did design, research, manufacture, test, advertise, promote,

market, sell, and distribute the drug Xarelto for use as an oral anticoagulant, the primary

purposes of which are to reduce the risk of stroke and systemic embolism in patients with

nonvalvular atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

       27.     Upon information and belief, Defendant JANSSEN PHARMACEUTICALS,

INC.   f/k/a   JANSSEN      PHARMACEUTICA           INC.   f/k/a    ORTHO-MCNEIL-ANSSEN

PHARMACEUTICALS, INC. (hereinafter referred to as “JANSSEN PHARM”) is a

Pennsylvania corporation, having a principal place of business at 1125 Trenton-Harbourton

Road, Titusville, New Jersey 08560.

       28.     As part of its business, JANSSEN PHARM is involved in the research,

development, sales, and marketing of pharmaceutical products including Xarelto and

rivaroxaban.

       29.     Upon information and belief, Defendant, JANSSEN PHARM has transacted and

conducted business in the State of Rhode Island.



                                                6
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 7 of 56



       30.       Upon information and belief, Defendant, JANSSEN PHARM, has derived

substantial revenue from goods and products used in the State of Rhode Island.

       31.       Upon information and belief, Defendant, JANSSEN PHARM, expected or should

have expected its acts to have consequence within the United States of America and the State of

Rhode Island, and derived substantial revenue from interstate commerce within the United States

and the State of Rhode Island, more particularly.

       32.       Upon information and belief, and at all relevant times, Defendant, JANSSEN

PHARM, was in the business of and did design, research, manufacture, test, advertise, promote,

market, sell, and distribute the drug Xarelto for use as an oral anticoagulant, the primary

purposes of which are to reduce the risk of stroke and systemic embolism in patients with

nonvalvular atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

       33.       Upon information and belief, Defendant JANSSEN ORTHO LLC (hereinafter

referred to as “JANSSEN ORTHO”) is a limited liability company organized under the laws of

Delaware, having a principal place of business at Stateroad 933 Km 0 1, Street Statero, Gurabo,

Puerto Rico 00778. Defendant JANSSEN ORTHO is a subsidiary of Johnson & Johnson. The

sole member of JANSSEN ORTHO LLC is OMJ PR Holdings, which is incorporated in Ireland

with a principal place of business in Puerto Rico. Accordingly, JANSSEN ORTHO LLC is a

citizen of Delaware, Ireland and Puerto Rico for purposes of determining diversity under 28

U.S.C. § 1332.




                                                7
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 8 of 56



       34.     As part of its business, JANSSEN ORTHO is involved in the research,

development, sales, and marketing of pharmaceutical products including Xarelto and

rivaroxaban.

       35.     Upon information and belief, Defendant, JANSSEN ORTHO has transacted and

conducted business in the State of Rhode Island.

       36.     Upon information and belief, Defendant, JANSSEN ORTHO, has derived

substantial revenue from goods and products used in the State of Rhode Island.

       37.     Upon information and belief, Defendant, JANSSEN ORTHO, expected or should

have expected its acts to have consequence within the United States of America and the State of

Rhode Island, and derived substantial revenue from interstate commerce within the United States

and the State of Rhode Island more particularly.

       38.     Upon information and belief, and at all relevant times, Defendant, JANSSEN

ORTHO, was in the business of and did design, research, manufacture, test, advertise, promote,

market, sell, and distribute the drug Xarelto for use as an oral anticoagulant, the primary

purposes of which are to reduce the risk of stroke and systemic embolism in patients with

nonvalvular atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

       39.     Upon     information    and     belief,   Defendant    BAYER       HEALTHCARE

PHARMACEUTICALS, INC. is, and at all relevant times was, a corporation organized under

the laws of the State of Delaware, with its principal place of business in the State of New Jersey.

       40.     Defendant BAYER HEALTHCARE PHARMACEUTICALS, INC. was formerly

known as Berlex Laboratories, Inc., which was formerly known as Berlex, Inc. and BAYER



                                                   8
       Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 9 of 56



HEALTHCARE PHARMACEUTICALS, INC. is the same corporate entity as Berlex, Inc. and

Berlex Laboratories, Inc.

          41.   As part of its business, BAYER HEALTHCARE PHARMACEUTICALS, INC.

is involved in the research, development, sales, and marketing of pharmaceutical products

including Xarelto and rivaroxaban.

          42.   Upon    information    and    belief,   Defendant,    BAYER       HEALTHCARE

PHARMACEUTICALS, INC., has transacted and conducted business in the State of Rhode

Island.

          43.   Upon    information    and    belief,   Defendant,    BAYER       HEALTHCARE

PHARMACEUTICALS, INC., has derived substantial revenue from goods and products used in

the State of Rhode Island.

          44.   Upon    information    and    belief,   Defendant,    BAYER       HEALTHCARE

PHARMACEUTICALS, INC., expected or should have expected its acts to have consequence

within the United States of America and the State of Rhode Island, and derived substantial

revenue from interstate commerce within the United States and the State of Rhode Island, more

particularly.

          45.   Upon information and belief, and at all relevant times, Defendant, BAYER

HEALTHCARE PHARMACEUTICALS, INC., was in the business of and did design, research,

manufacture, test, advertise, promote, market, sell, and distribute the drug Xarelto for use as an

oral anticoagulant, the primary purposes of which are to reduce the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, to treat DVT and PE, to reduce the risk

of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and

knee replacement surgery.



                                                9
     Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 10 of 56



       46.     Upon information and belief, Defendant BAYER PHARMA AG is a

pharmaceutical company domiciled in Germany.

       47.     Defendant BAYER PHARMA AG is formerly known as Bayer Schering Pharma

AG and is the same corporate entity as Bayer Schering Pharma AG. Bayer Schering Pharma AG

is formerly known as Schering AG and is the same corporate entity as Schering AG.

       48.     Upon information and belief, Schering AG was renamed Bayer Schering Pharma

AG effective December 29, 2006.

       49.     Upon information and belief, Bayer Schering Pharma AG was renamed BAYER

PHARMA AG effective July 1, 2011.

       50.     As part of its business, BAYER PHARMA AG is involved in the research,

development, sales, and marketing of pharmaceutical products including Xarelto and

rivaroxaban.

       51.     Upon information and belief, Defendant, BAYER PHARMA AG, has transacted

and conducted business in the State of Rhode Island.

       52.     Upon information and belief, Defendant, BAYER PHARMA AG, has derived

substantial revenue from goods and products used in the State of Rhode Island.

       53.     Upon information and belief, Defendant, BAYER PHARMA AG, expected or

should have expected its acts to have consequence within the United States of America and the

State of Rhode Island, and derived substantial revenue from interstate commerce within the

United States and the State of Rhode Island, more particularly.

       54.     Upon information and belief, and at all relevant times, Defendant, BAYER

PHARMA AG, was in the business of and did design, research, manufacture, test, advertise,

promote, market, sell, and distribute the drug Xarelto for use as an oral anticoagulant, the



                                               10
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 11 of 56



primary purposes of which are to reduce the risk of stroke and systemic embolism in patients

with non-valvular atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of

DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

         55.    Upon information and belief, Defendant BAYER CORPORATION is an Indiana

Corporation with its principal place of business at 100 Bayer Road, Pittsburgh, Pennsylvania

15205.

         56.    Upon information and belief, Defendant BAYER CORPORATION is the sole

member of BAYER HEALTHCARE LLC, which owns 100% of Schering Berlin, Inc., which

owns 100% of Defendant BAYER HEALTHCARE PHARMACEUTICALS, INC. As such,

Defendant BAYER CORPORATION is a parent of Defendant BAYER HEALTHCARE

PHARMACEUTICALS, INC.

         57.    At relevant times, Defendant BAYER CORPORATION was engaged in the

business of researching, developing, designing, licensing, manufacturing, distributing, selling,

marketing, and/or introducing into interstate commerce, either directly or indirectly through third

parties or related entities, its products, including the prescription drug Xarelto.

         58.    At relevant times, Defendant BAYER CORPORATION conducted regular and

sustained business in the State of Rhode Island, by selling and distributing its products in the

State of Rhode Island and engaged in substantial commerce and business activity in the State of

Rhode Island.

         59.    Upon information and belief, Defendant BAYER HEALTHCARE LLC is a

limited liability company duly formed and existing under and by the virtue of the laws of the

State of Delaware, with its principal place of business located in the State of New Jersey.



                                                  11
     Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 12 of 56



       60.     BAYER HEALTHCARE LLC’s sole member is Bayer Corporation, and is

wholly owned by Bayer Corporation, which is an Indiana corporation with its principal place of

business at 100 Bayer Road, Pittsburgh, Pennsylvania 15205. Accordingly, BAYER

HEALTHCARE LLC is a citizen of Delaware, New Jersey, Indiana and Pennsylvania for

purposes of determining diversity under 28 U.S.C. § 1332.

       61.     Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE LLC has transacted and conducted business in the State of Rhode Island, and

derived substantial revenue from interstate commerce. Defendant BAYER CORPORATION is

the sole member of Defendant BAYER HEALTHCARE LLC.

       62.     Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE LLC expected or should have expected that its acts would have consequences

within the United States of America and in the State of Rhode Island, and derived substantial

revenue from interstate commerce.

       63.     Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE LLC was in the business of and did design, research, manufacture, test,

advertise, promote, market, sell, and distribute Xarelto for use as an oral anticoagulant, the

primary purposes of which are to reduce the risk of stroke and systemic embolism in patients

with non-valvular atrial fibrillation, to treat DVT and PE to reduce the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

       64.     Upon information and belief, Defendant BAYER HEALTHCARE AG is a

company domiciled in Germany and is the parent/holding company of Defendants BAYER




                                               12
     Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 13 of 56



CORPORATION,         BAYER           HEALTHCARE             LLC, BAYER         HEALTHCARE

PHARMACEUTICALS, INC, and BAYER PHARMA AG.

       65.    Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE AG has transacted and conducted business in the State of Rhode Island, and

derived substantial revenue from interstate commerce.

       66.    Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE AG expected or should have expected that its acts would have consequences

within the United States of America, and in the State of Rhode Island, and derived substantial

revenue from interstate commerce.

       67.    Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE         AG    exercises    dominion     and   control   over   Defendants   BAYER

CORPORATION,          BAYER          HEALTHCARE          LLC,      BAYER       HEALTHCARE

PHARMACEUTICALS, INC., and BAYER PHARMA AG.

       68.    Upon information and belief, Defendant BAYER AG is a German chemical and

pharmaceutical company that is headquartered in Leverkusen, North Rhine-Westphalia,

Germany.

       69.    Upon information and belief, Defendant BAYER AG is the third largest

pharmaceutical company in the world.

       70.    Upon information and belief, and at all relevant times Defendant BAYER AG is

the parent/holding company of all other named Defendants.

       71.    Upon information and belief, at all relevant times, Defendant BAYER AG has

transacted and conducted business in the State of Rhode Island, and derived substantial revenue

from interstate commerce.



                                              13
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 14 of 56



       72.     Upon information and belief, at all relevant times, Defendant BAYER AG

expected or should have expected that its acts would have consequences within the United States

of America, and in the State of Rhode Island, and derived substantial revenue from interstate

commerce.

       73.     Upon information and belief, at all relevant times, Defendant BAYER AG was in

the business of and did design, research, manufacture, test, advertise, promote, market, sell, and

distribute Xarelto for use as an oral anticoagulant, the primary purposes of which are to reduce

the risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, to treat

DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for

patients undergoing hip and knee replacement surgery.

                                  FACTUAL BACKGROUND

       74.     At all relevant times, Defendants were in the business of and did design, research,

manufacture, test, advertise, promote, market, sell and distribute Xarelto and rivaroxaban to

reduce the risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation,

to treat DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of

DVT for patients undergoing hip and knee replacement surgery.

       75.     Defendants received FDA approval for Xarelto, also known as rivaroxaban, on

July 1, 2011 for the prophylaxis of DVT and PE in patients undergoing hip replacement or knee

replacement surgeries (NDA 022406).

       76.     Defendants then received additional FDA approval for Xarelto to reduce the risk

of stroke and systemic embolism in patients with non-valvular atrial fibrillation on November 4,

2011 (NDA 202439).

       77.     The additional indication for treatment of DVT and/or PE and the reduction in

recurrence of DVT and/or PE was added to the label on November 2, 2012.
                                                14
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 15 of 56



       78.     Defendants launched Xarelto in the United States (hereinafter referred to as the

“U.S.”) in 2011.

       79.     Xarelto is an anticoagulant that acts as a Factor Xa inhibitor, and is available by

prescription in oral tablet doses of 20mg, 15mg, and 10mg.

       80.     Approval of Xarelto for the prophylaxis of DVT and PE in patients undergoing

hip replacement or knee replacement surgeries was based on a series of clinical trials known as

the Regulation of Coagulation in Orthopedic Surgery to Prevent Deep Venous Thrombosis and

Pulmonary Embolism studies (hereinafter referred to as the “RECORD” studies). The findings of

the   RECORD       studies     showed   that   rivaroxaban   was   superior    to   enoxaparin    for

thromboprophylaxis after total knee and hip arthroplasty (based on the Defendants’ definition),

accompanied by similar rates of bleeding. However, the studies also showed a greater incidence

with Xarelto of bleeding leading to decreased hemoglobin levels and transfusion of blood.

(Lassen, M.R., et al. Rivaroxaban versus Enoxaparin for Thromboprophylaxis after Total Knee

Arthroplasty. N.Engl.J.Med. 2008;358:2776-86; Kakkar, A.K., et al. Extended duration

rivaroxaban versus short-term enoxaparin for the prevention of venous thromboembolism after

total hip arthroplasty:      a double-blind, randomised controlled trial. Lancet 2008;372:31-39;

Ericksson, B.I., et al. Rivaroxaban versus Enoxaparin for Thromboprophylaxis after Hip

Arthroplasty. N.Engl.J.Med. 2008;358:2765-75.)

       81.     Approval of Xarelto for reducing the risk of stroke and systemic embolism in

patients with non-valvular atrial fibrillation in the U.S. was based on a clinical trial known as the

Rivaroxaban Once Daily Oral Direct Factor Xa Inhibition Compared with Vitamin K

Antagonism for Prevention of Stroke and Embolism Trial in Atrial Fibrillation study (hereinafter

referred to as “ROCKET AF”). The study’s findings showed that rivaroxaban was noninferior to



                                                 15
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 16 of 56



warfarin for the prevention of stroke or systemic embolism in patients with non-valvular atrial

fibrillation, with a similar risk of major bleeding. However, “bleeding from gastrointestinal sites,

including upper, lower, and rectal sites, occurred more frequently in the rivaroxaban group, as

did bleeding that led to a drop in the hemoglobin level or bleeding that required transfusion.”

(Patel, M.R., et al. Rivaroxaban versus Warfarin in Nonvalvular Atrial Fibrillation.

N.Engl.J.Med. 2011;365:883-91.)

       82.     Approval of Xarelto for the treatment of DVT and/or PE and the reduction in

recurrence of DVT and/or PE in the U.S. was based on the clinical trials known as the

EINSTEIN-DVT, EINSTEIN-PE, and EINSTEIN-Extension studies.                  The EINSTEIN-DVT

study tested Xarelto versus a placebo, and merely determined that Xarelto offered an option for

treatment of DVT, with obvious increased risk of bleeding events as compared to placebo. (The

EINSTEIN Investigators. Oral Rivaroxaban for Symptomatic Venous Thromboembolism.

N.Engl.J.Med. 2010;363:2499-510). The EINSTEIN-Extension study confirmed that result.

(Roumualdi, E., et al. Oral rivaroxaban after symptomatic venous thromboembolism: the

continued treatment study (EINSTEIN-Extension study). Expert Rev. Cardiovasc. Ther. 2011;

9(7):841-844). The EINSTEIN-PE study’s findings showed that a rivaroxaban regimen was non-

inferior to the standard therapy for initial and long-term treatment of PE. However, the studies

also demonstrated an increased risk of adverse events with Xarelto, including those that resulted

in permanent discontinuation of Xarelto or prolonged hospitalization. (The EINSTEINPE

Investigators. Oral Rivaroxaban for the Treatment of Symptomatic Pulmonary Embolism.

N.Engl.J.Med. 2012;366:1287-97.)

       83.     Defendants use the results of the ROCKET AF study, the RECORD studies, and

the EINSTEIN studies to promote Xarelto in their promotional materials, including the Xarelto



                                                16
         Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 17 of 56



website, which tout the positive results of those studies. However, Defendants’ promotional

materials fail to similarly highlight the increased risk of gastrointestinal bleeding and bleeding

that required transfusion, among other serious bleeding concerns.

          84.   Defendants market Xarelto as a new oral anticoagulant treatment alternative to

warfarin (Coumadin), a long-established safe treatment for preventing stroke and systemic

embolism, in 60 years. Defendants emphasize the supposed benefits of treatment with Xarelto

over warfarin, which they refer to as the Xarelto Difference – namely, that Xarelto does not

require periodic monitoring with blood tests and does not limit a patient’s diet.

          85.   However, in its QuarterWatch publication for the first quarter of the 2012 fiscal

year, the Institute for Safe Medication Practices (“ISMP”) noted that, even during the approval

process, FDA “[r]eviewers also questioned the convenient once-a-day dosing scheme [of

Xarelto], saying blood level studies had shown peaks and troughs that could be eliminated by

twice-a-day dosing.”

          86.   Importantly, there is no antidote to Xarelto, unlike warfarin. Therefore, in the

event of hemorrhagic complications, there is no available reversal agent. The original U.S. label

approved when the drug was first marketed in the U.S. did not contain a warning regarding the

lack of antidote, but instead only mentioned this important fact in the overdosage section.

          87.   Defendants spent significant money in promoting Xarelto, which included at least

$11,000,000.00 spent during 2013 alone on advertising in journals targeted at prescribers and

consumers in the U.S. In the third quarter of the 2013 fiscal year, Xarelto was the number one

pharmaceutical product advertised in professional health journals based on pages and dollars

spent.




                                                17
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 18 of 56



       88.     As a result of Defendants’ aggressive marketing efforts, in its first full year of

being on the market, Xarelto garnered approximately $582 million in sales globally.

       89.     Defendants’ website for Xarelto claims that over seven million people worldwide

have been prescribed Xarelto. In the U.S., approximately 1 million Xarelto prescriptions had

been written by the end of 2013.

       90.     During the Defendants’ 2012 fiscal year, Xarelto garnered approximately $658

million in sales worldwide. Then, in 2013, sales for Xarelto increased even further to more than

clear the $1 billion threshold commonly referred to as “blockbuster” status in the pharmaceutical

industry, ultimately reaching approximately $2 billion for the fiscal year. Thus, Xarelto is now

considered the leading anticoagulant on a global scale in terms of sales.

       91.     As part of their marketing of Xarelto, Defendants widely disseminated direct-to

consumer advertising campaigns that were designed to influence patients, including Plaintiff, to

make inquiries to their prescribing physician about Xarelto and/or request prescriptions for

Xarelto.

       92.     In the course of these direct to consumer advertisements, Defendants overstated

the efficacy of Xarelto with respect to preventing stroke and systemic embolism, failed to

adequately disclose to patients that there is no drug, agent, or means to reverse the

anticoagulation effects of Xarelto, and that such irreversibility could have permanently disabling,

life-threatening and fatal consequences.

       93.     On June 6, 2013, Defendants received an untitled letter from the FDA’s Office of

Prescription Drug Promotion (hereinafter referred to as the “OPDP”) regarding its promotional

material for the atrial fibrillation indication, stating that, “the print ad is false or misleading

because it minimizes the risks associated with Xarelto and makes a misleading claim” regarding



                                                18
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 19 of 56



dose adjustments, which was in violation of FDA regulations. The OPDP thus requested that

Defendants immediately cease distribution of such promotional material.

       94.     Prior to Plaintiff’s prescription of Xarelto, Plaintiff became aware of the

promotional materials described herein.

       95.     Prior to Plaintiff’s prescription of Xarelto, Plaintiff’s prescribing physician

received promotional materials and information from sales representatives of Defendants that

Xarelto was just as effective as warfarin in reducing strokes in patients with non-valvular atrial

fibrillation, as well as preventing DVT/PE in patients with prior history of DVT/PE or

undergoing hip or knee replacement surgery, and was more convenient, without also adequately

informing prescribing physicians that there was no reversal agent that could stop or control

bleeding in patients taking Xarelto.

       96.     At all times relevant hereto, Defendants also failed to warn emergency room

doctors, surgeons, and other critical care medical professionals that unlike generally-known

measures taken to treat and stabilize bleeding in users of warfarin, there is no effective agent to

reverse the anticoagulation effects of Xarelto, and therefore no effective means to treat and

stabilize patients who experience uncontrolled bleeding while taking Xarelto.

       97.     At all times relevant to this action, The Xarelto Medication Guide, prepared and

distributed by Defendants and intended for U.S. patients to whom Xarelto has been prescribed,

failed to warn and disclose to patients that there is no agent to reverse the anticoagulation effects

of Xarelto and that if serious bleeding occurs, it may be irreversible, permanently disabling, and

life-threatening.

       98.     In the year leading up to June 30, 2012, there were 1,080 Xarelto-associated

“Serious Adverse Event” (“SAE”) Medwatch reports filed with the FDA, including at least 65



                                                 19
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 20 of 56



deaths. Of the reported hemorrhage events associated with Xarelto, 8% resulted in death, which

was approximately twofold the risk of a hemorrhage-related death with warfarin.

       99.     At the close of the 2012 fiscal year, a total of 2,081 new Xarelto-associated SAE

reports were filed with the FDA in its first full year on the market, ranking tenth among other

pharmaceuticals in direct reports to the FDA. Of those reported events, 151 resulted in death, as

compared to only 56 deaths associated with warfarin.

       100.    The ISMP referred to these SAE figures as constituting a “strong signal”

regarding the safety of Xarelto, defined as “evidence of sufficient weight to justify an alert to the

public and the scientific community, and to warrant further investigation.”

       101.    Of particular note, in the first quarter of 2013, the number of reported serious

adverse events associated with Xarelto (680) overtook that of Pradaxa (528), another new oral

anticoagulant, which had previously ranked as the number one reported drug in terms of adverse

events in 2012.

       102.    Moreover, on a global scale, in the first eight months of 2013, German regulators

received 968 Xarelto-related adverse event reports, including 72 deaths, as compared to a total of

750 reports and 58 deaths in 2012.

       103.    Despite the clear signal generated by the SAE data, Defendants failed to either

alert the public and the scientific community, or perform further investigation into the safety of

Xarelto.

       104.    Defendants original, and in some respects current labeling and prescribing

information for Xarelto:

               (a)     failed to investigate, research, study and define, fully and adequately, the
                       safety profile of Xarelto;




                                                 20
Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 21 of 56



       (b)   failed to provide adequate warnings about the true safety risks associated
             with the use of Xarelto;

       (c)   failed to provide adequate warning regarding the pharmacokinetic and
             pharmacodynamic variability of Xarelto and its effects on the degree of
             anticoagulation in a patient;

       (d)   failed to provide adequate warning that it is difficult or impossible to
             assess the degree and/or extent of anticoagulation in patients taking
             Xarelto;

       (e)   failed to disclose in the “Warnings” Section that there is no drug, agent or
             means to reverse the anticoagulation effects of Xarelto;

       (f)   failed to advise prescribing physicians, such as the Plaintiff’s physician, to
             instruct patients that there was no agent to reverse the anticoagulant
             effects of Xarelto;

       (g)   failed to provide adequate instructions on how to intervene and/or stabilize
             a patient who suffers a bleed while taking Xarelto;

       (h)   failed to provide adequate warnings and information related to the
             increased risks of bleeding events associated with aging patient
             populations of Xarelto users;

       (i)   failed to provide adequate warnings regarding the increased risk of
             gastrointestinal bleeds in those taking Xarelto, especially, in those patients
             with a prior history of gastrointestinal issues and/or upset;

       (j)   failed to provide adequate warnings regarding the increased risk of
             suffering a bleeding event, requiring blood transfusions in those taking
             Xarelto;

       (k)   failed to provide adequate warnings regarding the need to assess renal
             functioning prior to starting a patient on Xarelto and to continue testing
             and monitoring of renal functioning periodically while the patient is on
             Xarelto;

       (l)   failed to provide adequate warnings regarding the need to assess hepatic
             functioning prior to starting a patient on Xarelto and to continue testing
             and monitoring of hepatic functioning periodically while the patient is on
             Xarelto;

       (m)   failed to include a “BOXED WARNING” about serious bleeding events
             associated with Xarelto;
                                       21
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 22 of 56



               (n)     failed to include a “BOLDED WARNING” about serious bleeding events
                       associated with Xarelto; and

               (o)     in their “Medication Guide” intended for distribution to patients to whom
                       Xarelto has been prescribed, Defendants failed to disclose to patients that
                       there is no drug, agent or means to reverse the anticoagulation effects of
                       Xarelto and that if serious bleeding occurs, such irreversibility could have
                       permanently disabling, life-threatening or fatal consequences.

       105.    During the years since first marketing Xarelto in the U.S., Defendants modified

the U.S. labeling and prescribing information for Xarelto, which included additional information

regarding the use of Xarelto in patients taking certain medications. Despite being aware of: (1)

serious, and sometimes fatal, irreversible bleeding events associated with the use of Xarelto; and

(2) 2,081 SAE Medwatch reports filed with the FDA in 2012 alone, including at least 151 deaths,

Defendants nonetheless failed to provide adequate disclosures or warnings in their label as

detailed in Paragraphs 104 (a – o).

       106.    Prior to applying for and obtaining approval of Xarelto, Defendants knew or

should have known that consumption of Xarelto was associated with and/or would cause the

induction of life-threatening bleeding, and Defendants possessed at least one clinical scientific

study, which evidence Defendants knew or should have known was a signal that life-threatening

bleeding risk needed further testing and studies prior to its introduction to the market.

       107.    Upon information and belief, despite life-threatening bleeding findings in a

clinical trial and other clinical evidence, Defendants failed to adequately conduct complete and

proper testing of Xarelto prior to filing their New Drug Application for Xarelto.

       108.    Upon information and belief, from the date Defendants received FDA approval to

market Xarelto, Defendants made, distributed, marketed, and sold Xarelto without adequate

warning to Plaintiff’s prescribing physicians or Plaintiff that Xarelto was associated with and/or

could cause life-threatening bleeding, presented a risk of life-threatening bleeding in patients

                                                 22
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 23 of 56



who used it, and that Defendants had not adequately conducted complete and proper testing and

studies of Xarelto with regard to severe side effects, specifically life-threatening bleeding.

        109.    Upon information and belief, Defendants concealed and failed to completely

disclose its knowledge that Xarelto was associated with or could cause life-threatening bleeding

as well as its knowledge that they had failed to fully test or study said risk.

        110.    Upon information and belief, Defendants ignored the association between the use

of Xarelto and the risk of developing life-threatening bleeding.

        111.    Defendants’ failure to disclose information that they possessed regarding the

failure to adequately test and study Xarelto for life-threatening bleeding risk further rendered

warnings for this medication inadequate.

        112.    By reason of the foregoing acts and omissions, the Plaintiff was caused to suffer

from life-threatening bleeding, as well as other severe and personal injuries which are permanent

and lasting in nature, physical pain and mental anguish, including diminished enjoyment of life,

expenses for hospitalization and medical treatment, and loss of earnings.

                                       CAUSES OF ACTION

                                               COUNT I
                                            (NEGLIGENCE)

        113.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        114.    Defendants had a duty to exercise reasonable care in the designing, researching,

manufacturing, marketing, supplying, promoting, packaging, sale and/or distribution of Xarelto

into the stream of commerce, including a duty to assure that the product would not cause users to

suffer unreasonable, dangerous side effects.


                                                  23
     Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 24 of 56



       115.    Defendants failed to exercise ordinary care in the designing, researching,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

quality control, and/or distribution of Xarelto into interstate commerce in that Defendants knew

or should have known that using Xarelto created a high risk of unreasonable, dangerous side

effects, including, life-threatening bleeding, as well as other severe and personal injuries which

are permanent and lasting in nature, physical pain and mental anguish, including diminished

enjoyment of life, expenses for hospitalization and medical treatment, and loss of earnings.

       116.    The negligence of the Defendants, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omissions:

               (a)    Manufacturing, producing, promoting, formulating, creating, and/or
                      designing Xarelto without thoroughly testing it;

               (b)    Manufacturing, producing, promoting, formulating, creating, and/or
                      designing Xarelto without adequately testing it;

               (c)    Not conducting sufficient testing programs to determine whether or not
                      Xarelto was safe for use; in that Defendants herein knew or should have
                      known that Xarelto was unsafe and unfit for use by reason of the dangers
                      to its users;

               (d)    Selling Xarelto without making proper and sufficient tests to determine the
                      dangers to its users;

               (e)    Negligently failing to adequately and correctly warn the Plaintiff, the
                      public, the medical and healthcare profession, and the FDA of the dangers
                      of Xarelto;

               (f)    Failing to provide adequate instructions regarding safety precautions to be
                      observed by users, handlers, and persons who would reasonably and
                      foreseeably come into contact with, and more particularly, use, Xarelto;

               (g)    Failing to test Xarelto and/or failing to adequately, sufficiently and
                      properly test Xarelto;

               (h)    Negligently advertising and recommending the use of Xarelto without
                      sufficient knowledge as to its dangerous propensities;


                                                24
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 25 of 56



              (i)    Negligently representing that Xarelto was safe for use for its intended
                     purpose, when, in fact, it was unsafe;

              (j)    Negligently representing that Xarelto had equivalent safety and efficacy as
                     other forms of treatment for reducing the risk of stroke and systemic
                     embolism in patients with non-valvular atrial fibrillation, reducing the risk
                     of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients
                     undergoing hip and knee replacement surgery;

              (k)    Negligently designing Xarelto in a manner which was dangerous to its
                     users;

              (l)    Negligently manufacturing Xarelto in a manner which was dangerous to
                     its users;

              (m)    Negligently producing Xarelto in a manner which was dangerous to its
                     users;

              (n)    Negligently assembling Xarelto in a manner which was dangerous to its
                     users;

              (o)    Concealing information from the Plaintiff in knowing that Xarelto was
                     unsafe, dangerous, and/or non-conforming with FDA regulations;

              (p)    Improperly concealing and/or misrepresenting information from the
                     Plaintiff, healthcare professionals, and/or the FDA, concerning the
                     severity of risks and dangers of Xarelto compared to other forms of
                     treatment for reducing the risk of stroke and systemic embolism in patients
                     with nonvalvular atrial fibrillation, reducing the risk of recurrence of DVT
                     and/or PE, and for prophylaxis of DVT for patients undergoing hip and
                     knee replacement surgery.

       117.   Defendants under-reported, underestimated and downplayed the serious dangers

of Xarelto.

       118.   Defendants negligently compared the safety risk and/or dangers of Xarelto with

other forms of treatment for reducing the risk of stroke and systemic embolism in patients with

non-valvular atrial fibrillation, reducing the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee replacement surgery.



                                              25
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 26 of 56



       119.    Defendants      were    negligent        in    the       designing,   researching,

supplying, manufacturing, promoting, packaging, distributing, testing, advertising, warning,

marketing and sale of Xarelto in that they:

               (a)     Failed to use due care in designing and manufacturing Xarelto so as to
                       avoid the aforementioned risks to individuals when Xarelto was used for
                       treatment for reducing the risk of stroke and systemic embolism in patients
                       with nonvalvular atrial fibrillation, reducing the risk of recurrence of DVT
                       and/or PE, and for prophylaxis of DVT for patients undergoing hip and
                       knee replacement surgery;

               (b)     Failed to accompany their product with proper and/or accurate warnings
                       regarding all possible adverse side effects associated with the use of
                       Xarelto;

               (c)     Failed to accompany their product with proper warnings regarding all
                       possible adverse side effects concerning the failure and/or malfunction of
                       Xarelto;

               (d)     Failed to accompany their product with accurate warnings regarding the
                       risks of all possible adverse side effects concerning Xarelto;

               (e)     Failed to warn Plaintiff of the severity and duration of such adverse
                       effects, as the warnings given did not accurately reflect the symptoms, or
                       severity of the side effects;

               (f)     Failed to conduct adequate testing, including pre-clinical and clinical
                       testing and post-marketing surveillance to determine the safety of Xarelto;

               (g)     Failed to warn Plaintiff, prior to actively encouraging the sale of Xarelto,
                       either directly or indirectly, orally or in writing, about the need for more
                       comprehensive, more regular medical monitoring than usual to ensure
                       early discovery of potentially serious side effects;

               (h)     Were otherwise careless and/or negligent.

       120.    Despite the fact that Defendants knew or should have known that Xarelto caused

unreasonably dangerous side effects, Defendants continued and continue to market, manufacture,

distribute and/or sell Xarelto to consumers, including the Plaintiff.




                                                   26
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 27 of 56



          121.   Defendants knew or should have known that consumers such as the Plaintiff

would foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care, as set

forth above.

          122.   Defendants’ negligence was the proximate cause of Plaintiff’s injuries, harm and

economic loss, which Plaintiff suffered.

          123.   As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings.

          124.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.

                                           COUNT II
                                      (FAILURE TO WARN)

          125.   Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

          126.   Defendants had a duty to warn Plaintiff and Plaintiff’s healthcare providers of the

risk of serious bleeding that may be irreversible, permanently disabling, and life-threatening,

associated with Xarelto.

          127.   Defendants knew, or in the exercise of reasonable care should have known, about

the risk of serious bleeding that may be irreversible, permanently disabling, and life-threatening.

          128.   Defendants failed to provide warnings or instructions that a manufacturer

exercising reasonable care would have provided concerning the risk of serious bleeding that may

                                                 27
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 28 of 56



be irreversible, permanently disabling, and life-threatening, in light of the likelihood that its

product would cause these injuries.

       129.    Defendants failed to update warnings based on information received from product

surveillance after Xarelto was first approved by the FDA and marketed, sold, and used in the

United States and throughout the world.

       130.    A manufacturer exercising reasonable care would have updated its warnings on

the basis of reports of injuries to individuals using Xarelto after FDA approval.

       131.    When it left Defendants' control, Xarelto was defective and unreasonably

dangerous for failing to warn of the risk of serious bleeding that may be irreversible,

permanently disabling, and life-threatening.

       132.    Plaintiff used Xarelto for its approved purpose and in a manner normally intended

and reasonably foreseeable by the Defendants.

       133.    Plaintiff and Plaintiff’s healthcare providers could not, by the exercise of

reasonable care, have discovered the defects or perceived their danger because the risks were not

open or obvious.

       134.    Defendants, as the manufacturers and distributors of Xarelto, are held to the level

of knowledge of an expert in the field.

       135.    The warnings that were given by the Defendants were not accurate or clear, and

were false and ambiguous.

       136.    The warnings that were given by the Defendants failed to properly warn

physicians of the risks associated with Xarelto, subjecting Plaintiff to risks that exceeded the

benefits to the Plaintiff. Plaintiff, individually and through Plaintiff’s physician, reasonably

relied upon the skill, superior knowledge and judgment of the Defendants.



                                                28
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 29 of 56



        137.    Defendants had a continuing duty to warn Plaintiff and Plaintiff’s prescriber of

the dangers associated with its product.

        138.    Had Plaintiff or Plaintiffs’ healthcare providers received adequate warnings

regarding the risks associated with the use of Xarelto, he would not have used it.

        139.    As a direct and proximate result of the Plaintiff’s use of Xarelto and Plaintiff’s

reliance on Defendants' representations regarding the character and quality of the product and

Defendants' failure to comply with federal requirements, Plaintiff suffered serious physical

injury, harm, damages and economic loss and will continue to suffer such harm, damages and

economic loss in the future.

                                         COUNT III
                               (STRICT PRODUCTS LIABILITY)

        140.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        141.    At all times herein mentioned, the Defendants designed, researched,

manufactured, tested, advertised, promoted, marketed, sold, distributed, and/or have recently

acquired the Defendants who have designed, researched, manufactured, tested, advertised,

promoted, marketed, sold and distributed Xarelto as hereinabove described that was used by the

Plaintiff.

        142.    That Xarelto was expected to and did reach the usual consumers, handlers, and

persons coming into contact with said product without substantial change in the condition in

which it was produced, manufactured, sold, distributed, and marketed by the Defendants.

        143.    At those times, Xarelto was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, the Plaintiff herein.

                                                29
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 30 of 56



       144.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective in design or formulation in that,

when it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the

benefits associated with the design or formulation of Xarelto.

       145.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective in design and/or formulation, in that,

when it left the hands of the Defendants, manufacturers, and/or suppliers, it was unreasonably

dangerous, and it was more dangerous than an ordinary consumer would expect.

       146.    At all times herein mentioned, Xarelto was in a defective condition and unsafe,

and Defendants knew or had reason to know that said product was defective and unsafe,

especially when used in the form and manner as provided by the Defendants.

       147.    Defendants knew, or should have known that at all times herein mentioned, their

Xarelto was in a defective condition, and was and is inherently dangerous and unsafe.

       148.    At the time of the Plaintiff’s use of Xarelto, Xarelto was being used for the

purposes and in a manner normally intended, namely to reduce the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, to reduce the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

       149.    Defendants with this knowledge voluntarily designed its Xarelto in a dangerous

condition for use by the public, and in particular the Plaintiff.

       150.    Defendants had a duty to create a product that was not unreasonably dangerous

for its normal, intended use.




                                                  30
         Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 31 of 56



          151.   Defendants created a product unreasonably dangerous for its normal, intended

use.

          152.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was manufactured defectively in that Xarelto left

the hands of Defendants in a defective condition and was unreasonably dangerous to its intended

users.

          153.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants reached their intended users in the same defective

and unreasonably dangerous condition in which the Defendants’ Xarelto was manufactured.

          154.   Defendants designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed a defective product which created an unreasonable risk to the

health of consumers and to the Plaintiff in particular; and Defendants are therefore strictly liable

for the injuries sustained by the Plaintiff.

          155.   The Plaintiff could not, by the exercise of reasonable care, have discovered

Xarelto’s defects herein mentioned and perceived its danger.

          156.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective due to inadequate warnings or

instructions, as the Defendants knew or should have known that the product created a risk of

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature and the Defendants failed to

adequately warn of said risk.




                                                31
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 32 of 56



          157.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective due to inadequate warnings and/or

inadequate testing.

          158.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective due to inadequate post-marketing

surveillance and/or warnings because, after Defendants knew or should have known of the risks

of serious side effects including, life-threatening bleeding, as well as other severe and permanent

health consequences from Xarelto, they failed to provide adequate warnings to users or

consumers of the product, and continued to improperly advertise, market and/or promote their

product, Xarelto.

          159.   By reason of the foregoing, the Defendants have become strictly liable in tort to

the Plaintiff for the manufacturing, marketing, promoting, distribution, and selling of a defective

product, Xarelto.

          160.   Defendants’ defective design, manufacturing defect, and inadequate warnings of

Xarelto were acts that amount to willful, wanton, and/or reckless conduct by Defendants.

          161.   That said defects in Defendants’ drug Xarelto were a substantial factor in causing

Plaintiff’s injuries. As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings.

          162.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.



                                                 32
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 33 of 56



                                      COUNT IV
                               (MANUFACTURING DEFECT)

       163.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff pleads this Count in the broadest sense available

under the law, to include pleading same pursuant to all substantive law that applies to this case,

as may be determined by choice of law principles, regardless of whether arising under statute

and/or common law.

       164.    Xarelto was designed, manufactured, marketed, promoted, sold, and introduced

into the stream of commerce by Defendants.

       165.    When it left the control of Defendants, Xarelto was expected to, and did reach

Decedent without substantial change from the condition in which it left Defendants’ control.

       166.    Xarelto was defective when it left Defendants’ control and was placed in the

stream of commerce, in that there were foreseeable risks that exceeded the benefits of the

product and/or that it deviated from product specifications and/or applicable federal

requirements, and posed a risk of serious injury and death.

       167.    Specifically, Xarelto was more likely to cause serious bleeding that may be

irreversible, permanently disabling, and life-threatening than other anticoagulants.

       168.    Decedent used Xarelto in substantially the same condition it was in when it left

the control of Defendants and any changes or modifications were foreseeable by Defendants.

       169.    Decedent and Decedent’s healthcare providers did not misuse or materially alter

Decedent’s Xarelto.

       170.    As a direct and proximate result of the use of Xarelto, Decedent suffered serious

physical injury and death, harm, damages and economic loss.




                                                33
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 34 of 56



                                          COUNT V
                                      (DESIGN DEFECT)

       171.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff pleads this Count in the broadest sense available

under the law, to include pleading same pursuant to all substantive law that applies to this case,

as may be determined by choice of law principles, regardless of whether arising under statute

and/or common law.

       172.    Xarelto was not merchantable and/or reasonably suited to the use intended, and its

condition when sold was the proximate cause of the injuries sustained by Plaintiff-Decedent.

       173.    Defendants placed Xarelto into the stream of commerce with wanton and reckless

disregard for public safety.

       174.    Xarelto was in an unsafe, defective, and inherently dangerous condition.

       175.    Xarelto contains defects in its design which render the drug dangerous to

consumers, such as Plaintiff-Decedent, when used as intended or as reasonably foreseeable to

Defendants. The design defects render Xarelto more dangerous than other anticoagulants and

cause an unreasonable increased risk of injury, including but not limited to life-threatening

bleeding events.

       176.    Xarelto was in a defective condition and unsafe, and Defendants knew, had reason

to know, or should have known that Xarelto was defective and unsafe, even when used as

instructed.

       177.    The nature and magnitude of the risk of harm associated with the design of

Xarelto, including the risk of serious bleeding that may be irreversible, permanently disabling,

and life threatening is high in light of the intended and reasonably foreseeable use of Xarelto.

       178.    The risks of harm associated with the design of Xarelto are higher than necessary.

                                                34
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 35 of 56



       179.    It is highly unlikely that Xarelto users would be aware of the risks associated with

Xarelto through either warnings, general knowledge or otherwise, and Plaintiff-Decedent

specifically was not aware of these risks, nor would Decedent expect them.

       180.    The design did not conform to any applicable public or private product standard

that was in effect when Xarelto left the Defendants’ control.

       181.    Xarelto’s design is more dangerous than a reasonably prudent consumer would

expect when used in its intended or reasonably foreseeable manner. It was more dangerous than

Plaintiff-Decedent expected.

       182.    The intended or actual utility of Xarelto is not of such benefit to justify the risk of

bleeding that may be irreversible, permanently disabling, and life-threatening.

       183.    At the time Xarelto left Defendants’ control, it was both technically and

economically feasible to have an alternative design that would not cause bleeding that may be

irreversible, permanently disabling, and life-threatening or an alternative design that would have

substantially reduced the risk of these injuries.

       184.    It was both technically and economically feasible to provide a safer alternative

product that would have prevented the harm suffered by Plaintiff-Decedent.

       185.    Defendants’ conduct was extreme and outrageous. Defendants risked the lives of

consumers and users of their products, including Decedent, with the knowledge of the safety and

efficacy problems and suppressed this knowledge from the general public. Defendants made

conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming public.

Defendants’ outrageous conduct warrants an award of punitive damages.

       186.    The unreasonably dangerous nature of Xarelto caused serious harm to Plaintiff-

Decedent.



                                                    35
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 36 of 56



        187.    As a direct and proximate result of the Plaintiff-Decedent’s use of the Xarelto,

which was designed, manufactured, marketed, promoted, sold, and introduced into the stream of

commerce by Defendants, Plaintiff-Decedent suffered serious physical injury, harm (and in some

cases death), damages and economic loss and will continue to suffer such harm, damages and

economic loss in the future.

        188.    Plaintiff pleads this Count in the broadest sense available under the law, to

include pleading same pursuant to all substantive law that applies to this case, as may be

determined by choice of law principles regardless of whether arising under statute and/or

common law.

                                      COUNT VI
                            (BREACH OF EXPRESS WARRANTY)

        189.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        190.    Defendants expressly warranted that Xarelto was safe and well accepted by users.

        191.    Xarelto does not conform to these express representations because Xarelto is not

safe and has numerous serious side effects, many of which were not accurately warned about by

Defendants. As a direct and proximate result of the breach of said warranties, Plaintiff suffered

and/or will continue to suffer severe and permanent personal injuries, harm and economic loss.

        192.    Plaintiff did rely on the express warranties of the Defendants herein.

        193.    Members of the medical community, including physicians and other healthcare

professionals, relied upon the representations and warranties of the Defendants for use of Xarelto

in recommending, prescribing, and/or dispensing Xarelto.




                                                 36
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 37 of 56



          194.   The Defendants herein breached the aforesaid express warranties, as their drug

Xarelto was defective.

          195.   Defendants expressly represented to Plaintiff, Plaintiff’s physicians, healthcare

providers, and/or the FDA that Xarelto was safe and fit for use for the purposes intended, that it

was of merchantable quality, that it did not produce any dangerous side effects in excess of those

risks associated with other forms of treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery, that the side effects it did produce were accurately reflected in the warnings and that it

was adequately tested and fit for its intended use.

          196.   Defendants knew or should have known that, in fact, said representations and

warranties were false, misleading and untrue in that Xarelto was not safe and fit for the use

intended, and, in fact, produced serious injuries to the users that were not accurately identified

and represented by Defendants.

          197.   As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings.

          198.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.

                                      COUNT VII
                           (BREACH OF IMPLIED WARRANTIES)




                                                 37
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 38 of 56



        199.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        200.    At all times herein mentioned, the Defendants manufactured, compounded,

portrayed, distributed, recommended, merchandized, advertised, promoted and sold Xarelto

and/or have recently acquired the Defendants who have manufactured, compounded, portrayed,

distributed, recommended, merchandized, advertised, promoted and sold Xarelto, to reduce the

risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, to treat

DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for

patients undergoing hip and knee replacement surgery.

        201.    At the time Defendants marketed, sold, and distributed Xarelto for use by

Plaintiff, Defendants knew of the use for which Xarelto was intended and impliedly warranted

the product to be of merchantable quality and safe and fit for such use.

        202.    The Defendants impliedly represented and warranted to the users of Xarelto and

their physicians, healthcare providers, and/or the FDA that Xarelto was safe and of merchantable

quality and fit for the ordinary purpose for which said product was to be used.

        203.    That said representations and warranties aforementioned were false, misleading,

and inaccurate in that Xarelto was unsafe, unreasonably dangerous, improper, not of

merchantable quality, and defective.

        204.    Plaintiff, and/or members of the medical community and/or healthcare

professionals did rely on said implied warranty of merchantability of fitness for a particular use

and purpose.




                                                38
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 39 of 56



          205.   Plaintiff and Plaintiff’s physicians and healthcare professionals reasonably relied

upon the skill and judgment of Defendants as to whether Xarelto was of merchantable quality

and safe and fit for its intended use.

          206.   Xarelto was injected into the stream of commerce by the Defendants in a

defective, unsafe, and inherently dangerous condition and the products and materials were

expected to and did reach users, handlers, and persons coming into contact with said products

without substantial change in the condition in which they were sold.

          207.   The Defendants herein breached the aforesaid implied warranties, as their drug

Xarelto was not fit for its intended purposes and uses.

          208.   As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings.

          209.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.

                                     COUNT VIII
                           (FRAUDULENT MISREPRESENTATION)

          210.   Plaintiff repeats, reiterates, and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

          211.   The Defendants falsely and fraudulently represented to the medical and healthcare

community, and to the Plaintiff, and/or the FDA, and the public in general, that said product,

Xarelto, had been tested and was found to be safe and/or effective to reduce the risk of stroke

                                                 39
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 40 of 56



and systemic embolism in patients with non-valvular atrial fibrillation, to treat DVT and PE, to

reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients

undergoing hip and knee replacement surgery.

        212.    That representations made by Defendants were, in fact, false.

        213.    When said representations were made by Defendants, they knew those

representations to be false and it willfully, wantonly and recklessly disregarded whether the

representations were true.

        214.    These representations were made by said Defendants with the intent of defrauding

and deceiving the Plaintiff, the public in general, and the medical and healthcare community in

particular, and were made with the intent of inducing the public in general, and the medical and

healthcare community in particular, to recommend, prescribe, dispense and/or purchase said

product, Xarelto, for use to reduce the risk of stroke and systemic embolism in patients with

nonvalvular atrial fibrillation, to reduce the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee replacement surgery, all of which

evinced a callous, reckless, willful, depraved indifference to the health, safety and welfare of the

Plaintiff herein.

        215.    At the time the aforesaid representations were made by the Defendants and, at the

time the Plaintiff used Xarelto, the Plaintiff was unaware of the falsity of said representations

and reasonably believed them to be true.

        216.    In reliance upon said representations, the Plaintiff was induced to and did use

Xarelto, thereby sustaining severe and permanent personal injuries.




                                                40
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 41 of 56



          217.   Said Defendants knew and were aware or should have been aware that Xarelto

had not been sufficiently tested, was defective in nature, and/or that it lacked adequate and/or

sufficient warnings.

          218.   Defendants knew or should have known that Xarelto had a potential to, could, and

would cause severe and grievous injury to the users of said product, and that it was inherently

dangerous in a manner that exceeded any purported, inaccurate, and/or down-played warnings.

          219.   Defendants brought Xarelto to the market, and acted fraudulently, wantonly and

maliciously to the detriment of the Plaintiff.

          220.   As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings.

          221.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.

                                       COUNT IX
                               (FRAUDULENT CONCEALMENT)

          222.   Plaintiff repeats, reiterates, and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

          223.   At all times during the course of dealing between Defendants and Plaintiff, and/or

Plaintiff’s healthcare providers, and/or the FDA, Defendants misrepresented the safety of Xarelto

for its intended use.




                                                 41
         Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 42 of 56



          224.   Defendants knew or were reckless in not knowing that its representations were

false.

          225.   In representations to Plaintiff, and/or Plaintiff’s healthcare providers, and/or the

FDA, Defendants fraudulently concealed and intentionally omitted the following material

information:

                 (a)    that Xarelto was not as safe as other forms of treatment for reducing the
                        risk of stroke and systemic embolism in patients with non-valvular atrial
                        fibrillation, reducing the risk of recurrence of DVT and/or PE, and for
                        prophylaxis of DVT for patients undergoing hip and knee replacement
                        surgery;

                 (b)    that the risks of adverse events with Xarelto were higher than those with
                        other forms of treatment for reducing the risk of stroke and systemic
                        embolism in patients with non-valvular atrial fibrillation, reducing the risk
                        of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients
                        undergoing hip and knee replacement surgery;

                 (c)    that the risks of adverse events with Xarelto were not adequately tested
                        and/or known by Defendants;

                 (d)    that Defendants were aware of dangers in Xarelto, in addition to and
                        above and beyond those associated with other forms of treatment for
                        reducing the risk of stroke and systemic embolism in patients with non-
                        valvular atrial fibrillation, reducing the risk of recurrence of DVT and/or
                        PE, and for prophylaxis of DVT for patients undergoing hip and knee
                        replacement surgery;

                 (e)    that Xarelto was defective, and that it caused dangerous side effects,
                        including but not limited to life-threatening bleeding, as well as other
                        severe and permanent health consequences, in a much more and
                        significant rate than other forms of treatment for reducing the risk of
                        stroke and systemic embolism in patients with non-valvular atrial
                        fibrillation, reducing the risk of recurrence of DVT and/or PE, and for
                        prophylaxis of DVT for patients undergoing hip and knee replacement
                        surgery;

                 (f)    that patients needed to be monitored more regularly than normal while
                        using Xarelto;


                                                  42
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 43 of 56



                (g)    that Xarelto was manufactured negligently;

                (h)    that Xarelto was manufactured defectively;

                (i)    that Xarelto was manufactured improperly;

                (j)    that Xarelto was designed negligently;

                (k)    that Xarelto was designed defectively; and

                (l)    that Xarelto was designed improperly.

       226.     Defendants were under a duty to disclose to Plaintiff, and Plaintiff’s physicians,

hospitals, healthcare providers, and/or the FDA the defective nature of Xarelto, including but not

limited to the heightened risks of life-threatening bleeding.

       227.     Defendants had sole access to material facts concerning the defective nature of the

product and its propensity to cause serious and dangerous side effects, and hence, cause damage

to persons who used Xarelto, including the Plaintiff, in particular.

       228.     Defendants’ concealment and omissions of material facts concerning, inter alia,

the safety of Xarelto was made purposefully, willfully, wantonly, and/or recklessly, to mislead

Plaintiff, and Plaintiff’s physicians, hospitals and healthcare providers into reliance, continued

use of Xarelto, and actions thereon, and to cause them to purchase, prescribe, and/or dispense

Xarelto and/or use the product.

       229.     Defendants knew that Plaintiff, and Plaintiff’s physicians, hospitals, healthcare

providers, and/or the FDA had no way to determine the truth behind Defendants’ concealment

and omissions, and that these included material omissions of facts surrounding Xarelto, as set

forth herein.

       230.     Plaintiff, as well as Plaintiff’s doctors, healthcare providers, and/or hospitals

reasonably relied on facts revealed which negligently, fraudulently and/or purposefully did not

include facts that were concealed and/or omitted by Defendants.

                                                 43
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 44 of 56



          231.   As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings

          232.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.

                                       COUNT X
                            (NEGLIGENT MISREPRESENTATION)

          233.   Plaintiff repeats, reiterates, and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

          234.   Defendants had a duty to represent to the medical and healthcare community, and

to the Plaintiff, the FDA, and the public in general that said product, Xarelto, had been tested and

found to be safe and effective to reduce the risk of stroke and systemic embolism in patients with

non-valvular atrial fibrillation, to reduce the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

          235.   The representations made by Defendants were, in fact, false.

          236.   Defendants failed to exercise ordinary care in the representation of Xarelto, while

involved in its manufacture, sale, testing, quality assurance, quality control, and/or distribution of

said product into interstate commerce, in that Defendants negligently misrepresented Xarelto’s

high risk of unreasonable, dangerous side effects.

          237.   Defendants breached their duty in representing Xarelto’s serious side effects to

the medical and healthcare community, to the Plaintiff, the FDA and the public in general.

                                                 44
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 45 of 56



          238.   As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings.

          239.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.

                                           COUNT XI
                                      (FRAUD AND DECEIT)

          240.   Plaintiff repeats, reiterates, and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

          241.   Defendants conducted research, or lack thereof, and used Xarelto as part of their

research.

          242.   As a result of Defendants’ research and testing, or lack thereof, Defendants

blatantly and intentionally distributed false information, including but not limited to assuring the

public, the Plaintiff, Plaintiff’s doctors, hospitals, healthcare professionals, and/or the FDA that

Xarelto was safe and effective for use as a means to reduce the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, to reduce the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

          243.   As a result of Defendants’ research and testing, or lack thereof, Defendants

intentionally omitted certain results of testing and research to the public, healthcare

professionals, and/or the FDA, including the Plaintiff.

                                                 45
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 46 of 56



       244.    Defendants had a duty when disseminating information to the public to

disseminate truthful information and a parallel duty not to deceive the public and the Plaintiff, as

well as Plaintiff’s respective healthcare providers and/or the FDA.

       245.    The information distributed to the public, the FDA, and the Plaintiff, by

Defendants, including but not limited to reports, press releases, advertising campaigns, television

commercials, print ads, magazine ads, billboards, and all other commercial media contained

material representations of fact and/or omissions.

       246.    The information distributed to the public, the FDA, and the Plaintiff, by

Defendants intentionally included representations that Defendants’ drug Xarelto was safe and

effective for use to reduce the risk of stroke and systemic embolism in patients with non-valvular

atrial fibrillation, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT

for patients undergoing hip and knee replacement surgery.

       247.    The information distributed to the public, the FDA, and the Plaintiff, by

Defendants intentionally included representations that Defendants’ drug Xarelto carried the same

risks, hazards, and/or dangers as other forms of treatment for reducing the risk of stroke and

systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk of

recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       248.    The information distributed to the public, the FDA, and the Plaintiff, by

Defendants intentionally included false representations that Xarelto was not injurious to the

health and/or safety of its intended users.

       249.    The information distributed to the public, the FDA, and the Plaintiff, by

Defendants intentionally included false representations that Xarelto was as potentially injurious



                                                46
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 47 of 56



to the health and/or safety of its intended users, as other forms of treatment for reducing the risk

of stroke and systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk

of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and

knee replacement surgery.

       250.    These representations were all false and misleading.

       251.    Upon information and belief, Defendants intentionally suppressed, ignored and

disregarded test results not favorable to the Defendants, and results that demonstrated that

Xarelto was not safe as a means of treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery, and/or was not as safe as other means of treatment for reducing the risk of stroke and

systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk of

recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       252.    Defendants intentionally made material representations to the FDA and the

public, including the medical profession, and the Plaintiff, regarding the safety of Xarelto,

specifically but not limited to Xarelto not having dangerous and serious health and/or safety

concerns.

       253.    Defendants intentionally made material representations to the FDA and the public

in general, including the medical profession, and the Plaintiff, regarding the safety of Xarelto,

specifically but not limited to Xarelto being a safe means of reducing the risk of stroke and

systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk of




                                                47
     Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 48 of 56



recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       254.    That it was the purpose of Defendants in making these representations to deceive

and defraud the public, the FDA, and/or the Plaintiff, to gain the confidence of the public,

healthcare professionals, the FDA, and/or the Plaintiff, to falsely ensure the quality and fitness

for use of Xarelto and induce the public, and/or the Plaintiff to purchase, request, dispense,

prescribe, recommend, and/or continue to use Xarelto.

       255.    Defendants made the aforementioned false claims and false representations with

the intent of convincing the public, healthcare professionals, the FDA, and/or the Plaintiff that

Xarelto was fit and safe for use as treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

       256.    Defendants made the aforementioned false claims and false representations with

the intent of convincing the public, healthcare professionals, the FDA, and/or the Plaintiff that

Xarelto was fit and safe for use as treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery, and did not pose risks, dangers, or hazards above and beyond those identified and/or

associated with other forms of treatment for reducing the risk of stroke and systemic embolism in

patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT and/or PE,

and for prophylaxis of DVT for patients undergoing hip and knee replacement surgery.




                                               48
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 49 of 56



       257.    That Defendants made claims and representations in its documents submitted to

the FDA, to the public, to healthcare professionals, and the Plaintiff that Xarelto did not present

serious health and/or safety risks.

       258.    That Defendants made claims and representations in its documents submitted to

the FDA, to the public, to healthcare professionals, and the Plaintiff that Xarelto did not present

health and/or safety risks greater than other oral forms of treatment for reducing the risk of stroke

and systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk of

recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       259.    That these representations and others made by Defendants were false when made,

and/or were made with a pretense of actual knowledge when knowledge did not actually exist,

and/or were made recklessly and without regard to the actual facts.

       260.    That these representations and others, made by Defendants, were made with the

intention of deceiving and defrauding the Plaintiff, including Plaintiff’s respective healthcare

professionals and/or the FDA, and were made in order to induce the Plaintiff and/or Plaintiff’s

respective healthcare professionals to rely upon misrepresentations and caused the Plaintiff to

purchase, use, rely on, request, dispense, recommend, and/or prescribe Xarelto

       261.    That Defendants, recklessly and intentionally falsely represented the dangerous

and serious health and/or safety concerns of Xarelto to the public at large, the Plaintiff in

particular, for the purpose of influencing the marketing of a product known to be dangerous and

defective and/or not as safe as other alternatives, including other forms of treatment for reducing

the risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, reducing




                                                 49
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 50 of 56



the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip

and knee replacement surgery.

       262.    That Defendants willfully and intentionally failed to disclose the material facts

regarding the dangerous and serious safety concerns of Xarelto by concealing and suppressing

material facts regarding the dangerous and serious health and/or safety concerns of Xarelto.

       263.    That Defendants willfully and intentionally failed to disclose the truth, failed to

disclose material facts and made false representations with the purpose and design of deceiving

and lulling the Plaintiff, as well as Plaintiff’s respective healthcare professionals into a sense of

security so that Plaintiff would rely on the representations made by Defendants, and purchase,

use and rely on Xarelto and/or that Plaintiff’s respective healthcare providers would dispense,

prescribe, and/or recommend the same.

       264.    Defendants, through their public relations efforts, which included but were not

limited to the public statements and press releases, knew or should have known that the public,

including the Plaintiff, as well as Plaintiff’s respective healthcare professionals would rely upon

the information being disseminated.

       265.    Defendants utilized direct to consumer adverting to market, promote, and/or

advertise Xarelto.

       266.    That the Plaintiff and/or Plaintiff’s respective healthcare professionals did in fact

rely on and believe the Defendants’ representations to be true at the time they were made and

relied upon the representations as well as the superior knowledge of treatment for reducing the

risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, reducing the

risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip




                                                 50
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 51 of 56



and knee replacement surgery, and were thereby induced to purchase, use and rely on

Defendants’ drug Xarelto.

          267.   That at the time the representations were made, the Plaintiff and/or Plaintiff’s

respective healthcare providers did not know the truth with regard to the dangerous and serious

health and/or safety concerns of Xarelto.

          268.   That the Plaintiff did not discover the true facts with respect to the dangerous and

serious health and/or safety concerns, and the false representations of Defendants, nor could the

Plaintiff with reasonable diligence have discovered the true facts.

          269.   That had the Plaintiff known the true facts with respect to the dangerous and

serious health and/or safety concerns of Xarelto, Plaintiff would not have purchased, used and/or

relied on Defendants’ drug Xarelto.

          270.   That the Defendants’ aforementioned conduct constitutes fraud and deceit, and

was committed and/or perpetrated willfully, wantonly and/or purposefully on the Plaintiff.

          271.   As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings.

          272.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.

                             COUNT XII
  (VIOLATION OF RHODE ISLAND UNFAIR TRADE PRACTICE AND CONSUMER
             PROTECTION ACT, R.I. GEN. LAWS § 6-13.1-1 TO 12)




                                                  51
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 52 of 56



        273.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        274.    Defendants have a statutory duty to refrain from making false or fraudulent

representations and/or from engaging in deceptive acts or practices in the sale and promotion of

Xarelto pursuant to the Rhode Island Unfair Trade Practice and Consumer Protection Act, R.I.

Gen. Laws § 6-13.1-1 to 12 (hereinafter “the Act”).

        275.    Defendants engaged in unfair, deceptive, false and/or fraudulent acts and/or

practices in violation of the Act through its false and misleading promotion of Xarelto designed

to induce Plaintiff to purchase and use Xarelto.

        276.    Defendants’ conduct as described herein constituted unfair and deceptive acts and

practices, including, but not limited to:

                a.      Publishing instructions and product material containing inaccurate and
                        incomplete factual information;

                b.      Misrepresenting the nature, quality, and characteristics about the product;
                        and

                c.      Engaging in fraudulent or deceptive conduct that creates a likelihood of
                        confusion or misunderstanding.

        277.    Defendants misrepresented the alleged benefits of Xarelto, failed to disclose

material information concerning known side effects of Xarelto, misrepresented the quality of

Xarelto, and otherwise engaged in fraudulent and deceptive conduct which induced Plaintiff to

purchase and use Xarelto.

        278.    Defendants uniformly communicated the purported benefits of Xarelto while

failing to disclose the serious and dangerous side-effects related to the use of Xarelto, its safety,

its efficacy, and its usefulness. Defendants made these representations to physicians, the medical

                                                   52
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 53 of 56



community at large, and to patients and consumers such as Plaintiff in the marketing and

advertising campaign described herein.

          279.   Defendants' conduct in connection with Xarelto was impermissible and illegal in

that it created a likelihood of confusion and misunderstanding, because Defendants misleadingly,

falsely and or deceptively misrepresented and omitted numerous material facts regarding, among

other things, the utility, benefits, costs, safety, efficacy and advantages of Xarelto.

          280.   Defendants’ conduct as described above was a material cause of Plaintiff’s

decision to purchase Xarelto.

          281.   As a direct, foreseeable and proximate cause of Defendants’ conduct in violation

of the Act, Plaintiff suffered damages, including personal injuries, economic damages, and non-

economic damages. Defendants’ conduct was further wanton, egregious, and reckless so as to

warrant the award of punitive damages.

          282.   As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, shortened life expectancy, expenses for hospitalization,

and loss of earnings.

          283.   As a result of the foregoing acts and omissions, Plaintiff has suffered and incurred

damages, including medical expenses; the loss of accumulations; and other economic and non-

economic damages flowing from the injuries of the Plaintiff.

          284.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.

                            PUNITIVE DAMAGES ALLEGATIONS



                                                  53
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 54 of 56



        285.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        286.    At all material times, the Defendants knew or should have known that Xarelto

was inherently dangerous.

        287.    Despite their knowledge, the Defendants continued to aggressively market

Xarelto to consumers, including Plaintiff, without disclosing its dangerous side effects.

        288.    Despite Defendants’ knowledge of Xarelto’s defective and unreasonably

dangerous nature, Defendants continued to test, design, develop, manufacture, label, package,

promote, market, sell and distribute it so as maximize sales and profits at the expense of the

health and safety of the public, including the plaintiff, in conscious disregard of the foreseeable

harm caused by Xarelto.

        289.    Defendants’ conduct was intentional and/or wanton.

        290.    Defendants’ conduct as described herein, including, but not limited to, their

failure to adequately test their product, to provide adequate warnings, and their continue

manufacture, sale, and marketing of Xarelto when they knew or should have known of the

serious health risks, evidences a flagrant disregard of human life as to warrant the imposition of

punitive damages as the acts or omissions were committed with knowing, conscious and

deliberate disregard for the rights and safety of consumers, including Plaintiff.

        291.    As a proximate result of Defendants’ acts and omissions, Plaintiff was caused to

suffer serious and dangerous side effects including, life-threatening bleeding, as well as other

severe and personal injuries which are permanent and lasting in nature, physical pain and mental




                                                 54
      Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 55 of 56



anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings.

          292.   By reason of the foregoing, Plaintiff has suffered injuries and damages as alleged

herein.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against the Defendants on each of the

above-referenced claims and Causes of Action and as follows:

          1.     Awarding compensatory damages in excess of the jurisdictional amount,

including, but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and

other non-economic damages in an amount to be determined at trial of this action;

          2.     Awarding economic damages in the form of medical expenses, out of pocket

expenses, lost earnings and other economic damages in an amount to be determined at trial of

this action;

          3.     Punitive and/or exemplary damages for the wanton, willful, fraudulent, reckless

acts of the Defendants who demonstrated a complete disregard and reckless indifference for the

safety and welfare of the general public and to the Plaintiff in an amount sufficient to punish

Defendants and deter future similar conduct;

          4.     Prejudgment interest;

          5.     Post judgment interest;

          6.     Awarding Plaintiff reasonable attorneys’ fees;

          7.     Awarding Plaintiff the costs of these proceedings; and

          8.     Such other and further relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands trial by jury as to all issues.

                                                    55
     Case 2:19-cv-06392-EEF-MBN Document 1 Filed 04/01/19 Page 56 of 56



Date: April 1, 2019                           Respectfully submitted,



                                              /s/ Josh Cannon
                                              Thomas R. Greer
                                              Tennessee Bar No.: 24452
                                              R. Sadler Bailey
                                              Tennessee Bar No.: 11230
                                              J. Vance Montgomery
                                              Tennessee Bar No.: 35646
                                              Josh Cannon
                                              Tennessee Bar No.: 35073
                                              Bailey & Greer, PLLC
                                              6256 Poplar Avenue
                                              Memphis, TN 38119
                                              Phone: 901-680-9777
                                              Facsimile: 901-680-0580
                                              tgreer@baileygreer.com
                                              sbailey@baileygreer.com
                                              vmontgomery@baileygreer.com
                                              jcannon@baileygreer.com
                                              ATTORNEYS FOR PLAINTIFF




                                     56
